Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.

Drawings
The drawings were received on 08/03/2022. These drawings are not acceptable for Fig. 5A & 5B contains new matter for the tethered bridge 32 is being depicted as the frangible connection instead of a hinge and there is only one frangible connection being depicted, but there are two frangible connections with a piece of material between as shown in figure 1B 1C and the specification on 06/11/2019 in [0023, 0028-0031].
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein when the first and second frangible connections are broken, the closure remains a one-piece closure without removing any portion of the closure as described in Claims 25 and 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 08/03/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
These drawings are not acceptable for Fig. 5A & 5B contains new matter for the tethered bridge 32 is being depicted as the frangible connection instead of a hinge and there is only one frangible connection being depicted, but there are two frangible connections with a piece of material between as shown in figure 1B 1C and the specification on 06/11/2019 in [0023, 0028-0031].
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



    PNG
    media_image1.png
    335
    659
    media_image1.png
    Greyscale
Claims 1-4, 6, 8-12, 14-18, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (GB 2255083) in view of Mavin et al. (US 20060124575), hereinafter Mavin.

    PNG
    media_image2.png
    470
    660
    media_image2.png
    Greyscale
Regarding Claim 1, Stubbs teaches “A one-piece closure (Fig. 1 “closure 10”) comprising: a first closure portion (Fig. 1 annotated) including: a polymeric top wall portion (Fig. 1 “a top 14”); and a polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) depending from the polymeric top wall portion (Fig. 1 “a top 14”),” and “the polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) including a first frangible connection (Fig. 1 “line 20”) that partially detachably connects (Fig. 1 “line 20;” pg. 4 para. 7 “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”) to a first section (Fig. 1 “upper skirt portion 16A”) and a second section (Fig. 1 “tear band 18”) of the polymeric annular skirt portion (Fig. 1 annotated  “upper skirt portion 16A”); and a second closure portion (Fig. 1 annotated) including: a polymeric tamper-evident band (Fig. 1 “lower skirt portion 16B”), the tamper-evident band (Fig. 1 “lower skirt portion 16B”) depending from and being partially detachably connected (Fig. 1 “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”) to the polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) by a second frangible connection (Fig. 1  “circumferential line 22 of weakening”), wherein when the first and second frangible connections are broken (Fig. 1 and 2; “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”), a tethered bridge is exposed (Fig. 1 “hinge portion 36” pg. 5 para. 1 “connects the upper and lower skirt portions after the tear band 18 has been removed.”), the tethered bridge (Fig. 1 “hinge portion 36”) being attached to a portion of the second closure portion and a portion of the first closure portion (Fig. 1 “hinge portion 36” pg. 5 para. 1 “connects the upper and lower skirt portions after the tear band 18 has been removed.”), the tethered bridge (Fig. 1 “hinge portion 36”) extending from about 5 to about 60 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of the hinge around the circumference of the closure, but it does not disclose any specific degree of the hinge around the circumference of the closure.1 It would be obvious to provide a tethered bridge of any desired length including the desired degree of 5 to about 60 degrees for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.), wherein each of the first and second frangible connections (Fig. 1 “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”) extends from about 300 to about 355 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of frangible connection around the circumference of the closure, but it does not disclose any specific degree of the frangible connection around the circumference of the closure.2 It would be obvious for the changing of the hinge for a desired strength to achieve a thicker hinge for preventing the opening of the closure by children or thinner for aiding the elderly to open the closure to effect the distance of the frangible connection degree distance in connection around the circumference of the closure.), the first and second frangible connections not extending in the area forming the tethered bridge (Fig. 1 and 2 pg. 5 para. 1 “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”),” and “ the first closure portion (Fig. 1 annotated) being adapted to be spaced from the second closure portion (Fig. 1 annotated) via the tethered bridge (Fig. 1  “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening” “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”).”
Stubbs does not teach “the annular skirt portion including an internal thread formation for mating engagement with an external thread formation of a container,” and “wherein when the internal thread formation of the first closure portion is not in mating engagement with the external thread formation of the container.”
Mavin teaches a closure on the neck of a container with tamper evidence means. Mavin further teaches “the annular skirt portion including an internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) for mating engagement with an external thread formation (Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d”) of a container,” and “wherein when the internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) of the first closure portion is not in mating engagement with the external thread formation of the container (Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs to incorporate the teachings of Mavin to include the “male helical thread configuration 64” of Mavin to the inside of the “upper skirt portion 16A” of Stubbs to better restrain the cap to prevent accidental opening.
Regarding Claim 2, Stubbs teaches “The closure of claim 1 (Fig. 1 “closure 10”), wherein the tethered bridge (Fig. 1 “hinge portion 36”) extends from about 5 to about 40 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of the hinge around the circumference of the closure, but it does not disclose any specific degree of the hinge around the circumference of the closure.3 It would be obvious to provide a tethered bridge of any desired length including the desired degree of 5 to about 40 degrees for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.) and wherein each of the first (Fig. 1 “line 20”) and second frangible (Fig. 1 “line 22”) connections extends from about 320 to about 355 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of frangible connection around the circumference of the closure, but it does not disclose any specific degree of the frangible connection around the circumference of the closure.4 It would be obvious for the changing of the hinge for a desired strength to achieve a thicker hinge for preventing the opening of the closure by children or thinner for aiding the elderly to open the closure to effect the distance of the frangible connection degree distance in connection around the circumference of the closure.).”

Regarding Claim 3, Stubbs teaches “The closure of claim 2 (Fig. 1 “closure 10”), wherein the tethered bridge (Fig. 1 “hinge portion 36”) extends from about 15 to about 35 degrees (Fig. 1 and 2 of Stubbs here disclose the degree of the hinge around the circumference of the closure, but it does not disclose any specific degree of the hinge around the circumference of the closure.5 It would be obvious to provide a tethered bridge of any desired length including the desired degree of 15 to about 35 degrees for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.) around the circumference of the closure and wherein each of the first (Fig. 1 “line 20”) and second frangible (Fig. 1 “line 22”) connections extends from about 325 to about 345 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of frangible connection around the circumference of the closure, but it does not disclose any specific degree of the frangible connection around the circumference of the closure.6 It would be obvious for the changing of the hinge for a desired strength to achieve a thicker hinge for preventing the opening of the closure by children or thinner for aiding the elderly to open the closure to effect the distance of the frangible connection degree distance in connection around the circumference of the closure.).”

Regarding Claim 4, Stubbs teaches “The closure (Fig. 1 “closure 10”) of claim 1, wherein the shape of the closure is generally cylindrical (Fig. 1 shows the “closure 10” being generally cylindrical).”

Regarding Claim 6, Stubbs teaches “The closure (Fig. 1 “closure 10”) of claim 1” and “the annular skirt portions (Fig. 1 “upper skirt portion 16A”).”
Stubbs does not teach “wherein the internal thread formation” and “includes at least one helical thread element.”
Mavin teaches “wherein the internal thread formation (Fig. 5 [0035] “male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”)” and “includes at least one helical thread element (Fig. 5 [0035] “male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs to incorporate the teachings of Mavin to include the “male helical thread configuration 64” of Mavin to the inside of the “upper skirt portion 16A” of Stubbs to enable “preventing removal of the cap from the neck while the tamper evident means remains intact” (Mavin [0021]) and to better restrain the cap to prevent accidental opening.


    PNG
    media_image3.png
    371
    551
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    326
    546
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    290
    573
    media_image5.png
    Greyscale
Regarding Claim 8, Stubbs teaches “The closure (Fig. 1 “closure 10”) of claim 1, wherein the first closure portion (Fig. 1 annotated) further includes a polymeric continuous plug seal (Fig. 3 and 6 “a sleeve portion 56 which as shown fits into the container mouth 42”) depending from the polymeric top wall portion (Fig. 1 “a top 14”), the continuous plug seal (Fig. 3 and 6 “a sleeve portion 56 which as shown fits into the container mouth 42”) being spaced from an interior surface of the polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A”).” 

Regarding Claim 9, Stubbs teaches “A one-piece closure (Fig. 1 “closure 10”) comprising: a first closure portion (Fig. 1 annotated) including: a polymeric top wall portion (Fig. 1 “a top 14”); and a polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) depending from the polymeric top wall portion (Fig. 1 “a top 14”),” and “the polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) including a first frangible connection (Fig. 1 “line 20”) that partially detachably connects (Fig. 1 “line 20;” pg. 4 para. 7 “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”) to a first section (Fig. 1 “upper skirt portion 16A”) and a second section (Fig. 1 “tear band 18”) of the polymeric annular skirt portion (Fig. 1 annotated  “upper skirt portion 16A”); and a second closure portion (Fig. 1 annotated) including: 4815-9733-2948 1Page 3 of 9077025-003920USPTa polymeric tamper-evident band (Fig. 1 “lower skirt portion 16B”), the tamper-evident band (Fig. 1 “lower skirt portion 16B”) depending from and being partially detachably connected (Fig. 1 “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”) to the polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) by a second frangible connection, (Fig. 1  “circumferential line 22 of weakening”) wherein when the first and second frangible connections are broken (Fig. 1 and 2; “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”), a tethered bridge is exposed (Fig. 1 “hinge portion 36” pg. 5 para. 1 “connects the upper and lower skirt portions after the tear band 18 has been removed.”), the tethered bridge (Fig. 1 “hinge portion 36”) being attached to a portion of the second closure portion and a portion of the first closure portion (Fig. 1 “hinge portion 36” pg. 5 para. 1 “connects the upper and lower skirt portions after the tear band 18 has been removed.”), the tethered bridge (Fig. 1 “hinge portion 36”) having a length greater than about 1.5 mm (Fig. 1 and 2 of Stubbs here disclose the mm of the hinge around the circumference of the closure, but it does not disclose any specific mm of the hinge around the circumference of the closure.7 It would be obvious to provide a tethered bridge of any desired length including the desired 1.5 mm for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.), the first and second frangible connections not extending in the area forming the tethered bridge (Fig. 1 and 2 pg. 5 para. 1 “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”),” and “the first closure portion (Fig. 1 annotated) being adapted to be spaced from the second closure portion (Fig. 1 annotated) via the tethered bridge (Fig. 1  “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening” “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”).”
Stubbs does not teach “the annular skirt portion including an internal thread formation for mating engagement with an external thread formation of a container” and “wherein when the internal thread formation of the first closure portion is not in mating engagement with the external thread formation of the container.”
Mavin teaches “the annular skirt portion including an internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) for mating engagement with an external thread formation (Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d”) of a container” and “wherein when the internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) of the first closure portion is not in mating engagement with the external thread formation of the container (Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs to incorporate the teachings of Mavin to include the “male helical thread configuration 64” of Mavin to the inside of the “upper skirt portion 16A” of Stubbs to enable “preventing removal of the cap from the neck while the tamper evident means remains intact” (Mavin [0021]) and to better restrain the cap to prevent accidental opening.

Regarding Claim 10, Stubbs teaches “The closure of claim 9 (Fig. 1 “closure 10”), wherein the length of the tethered bridge (Fig. 1 “hinge portion 36”) is greater than 3 mm (Fig. 1 and 2 of Stubbs here disclose the mm of the hinge around the circumference of the closure, but it does not disclose any specific mm of the hinge around the circumference of the closure.8 It would be obvious to provide a tethered bridge of any desired length including the desired 3 mm for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.).”

Regarding Claim 11, Stubbs teaches “The closure (Fig. 1 “closure 10”) of claim 10, wherein the length of the tethered bridge (Fig. 1 “hinge portion 36”) is greater than 6mm (Fig. 1 and 2 of Stubbs here disclose the mm of the hinge around the circumference of the closure, but it does not disclose any specific mm of the hinge around the circumference of the closure.9 It would be obvious to provide a tethered bridge of any desired length including the desired 6 mm for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.).”

Regarding Claim 12, Stubbs teaches “The closure (Fig. 1 “closure 10”) of claim 9, wherein the length of the tethered bridge (Fig. 1 “hinge portion 36”) is from about 2 to about 5 mm (Fig. 1 and 2 of Stubbs here disclose the mm of the hinge around the circumference of the closure, but it does not disclose any specific mm of the hinge around the circumference of the closure.10 It would be obvious to provide a tethered bridge of any desired length including the desired 2 to about 5 mm for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.).”

Regarding Claim 14, Stubbs teaches “The closure (Fig. 1 “closure 10”) of claim 9, wherein the first closure portion (Fig. 1 annotated) further includes a polymeric continuous plug seal (Fig. 3 and 6 “a sleeve portion 56 which as shown fits into the container mouth 42”) depending from the polymeric top wall portion (Fig. 1 “a top 14”), the continuous plug seal (Fig. 3 and 6 “a sleeve portion 56 which as shown fits into the container mouth 42”) being spaced from an interior surface of the polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A”).”


    PNG
    media_image6.png
    544
    291
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    344
    511
    media_image7.png
    Greyscale
Regarding Claim 15, Stubbs teaches “A package (Fig. 3 and 7) comprising: a container (Fig. 3 and 8 “the outer profile of the container mouth and the inner profile of the cap 10 are significant in terms of the connection of the cap to the container mouth, to enable the cap to perform its functions, and referring to Figs. 3 and 8, these drawings show details of the container mouth and cap.”) having a neck portion defining an opening (Fig. 3 and 8 “the outer profile of the container mouth and the inner profile of the cap 10 are significant in terms of the connection of the cap to the container mouth, to enable the cap to perform its functions, and referring to Figs. 3 and 8, these drawings show details of the container mouth and cap.”),” and “4815-9733-2948 1Page 4 of 9077025-003920USPTa one-piece closure (Fig. 1 “closure 10”) being configured for fitment to the neck portion (Fig. 1 “closure 10” pg. 4 para. 4 “a container with the closure applied to the neck”) of the container for closing the opening, the one-piece closure (Fig. 1 “closure 10”) including a first closure portion (Fig. 1 annotated) and a second closure portion (Fig. 1 annotated), the first closure portion (Fig. 1 annotated) including: a polymeric top wall portion (Fig. 1 “a top 14”); and a polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) depending from the polymeric top wall portion (Fig. 1 “a top 14”),” and “the polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) including a first frangible connection (Fig. 1 “line 20”) that partially detachably connects (Fig. 1 “line 20;” pg. 4 para. 7 “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”) to a first section (Fig. 1 “upper skirt portion 16A”) and a second section (Fig. 1 “tear band 18”) of the polymeric annular skirt portion (Fig. 1 annotated  “upper skirt portion 16A”); and the second closure portion (Fig. 1 annotated) including: a polymeric tamper-evident band (Fig. 1 “lower skirt portion 16B”), the tamper-evident band (Fig. 1 “lower skirt portion 16B”) depending from and being partially detachably connected (Fig. 1 “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”) to the polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) by a second frangible connection (Fig. 1  “circumferential line 22 of weakening”), wherein when the first and second frangible connections are broken (Fig. 1 and 2; “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”), a tethered bridge is exposed (Fig. 1 “hinge portion 36” pg. 5 para. 1 “connects the upper and lower skirt portions after the tear band 18 has been removed.”), the tethered bridge (Fig. 1 “hinge portion 36”) being attached to a portion of the second closure portion and a portion of the first closure portion (Fig. 1 “hinge portion 36” pg. 5 para. 1 “connects the upper and lower skirt portions after the tear band 18 has been removed.”), the tethered bridge (Fig. 1 “hinge portion 36”) extending from about 5 to about 60 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of the hinge around the circumference of the closure, but it does not disclose any specific degree of the hinge around the circumference of the closure.11 It would be obvious to provide a tethered bridge of any desired length including the desired degree of 5 to about 60 degrees for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.), wherein each of the first and second frangible connections (Fig. 1 “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”) extends from about 300 to about 355 degrees around the circumference of the closure(Fig. 1 and 2 of Stubbs here disclose the degree of frangible connection around the circumference of the closure, but it does not disclose any specific degree of the frangible connection around the circumference of the closure.12 It would be obvious for the changing of the hinge for a desired strength to achieve a thicker hinge for preventing the opening of the closure by children or thinner for aiding the elderly to open the closure to effect the distance of the frangible connection degree distance in connection around the circumference of the closure.), the first and second frangible connections not extending in the area forming the tethered bridge (Fig. 1 and 2 pg. 5 para. 1 “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”)” and “the first closure portion (Fig. 1 annotated) being adapted to be spaced from the second closure portion (Fig. 1 annotated) via the tethered bridge (Fig. 1  “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening” “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”).”
Stubbs does not teach “the container having an external thread formation on the neck portion” and “the annular skirt portion including an internal thread formation for mating engagement with the external thread formation of the neck portion” and “wherein when the internal thread formation of the first closure portion is not in mating engagement with the external thread formation of the container.”
Mavin teaches “the container having an external thread formation (Fig. 5 [0035] “male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d” and Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d.) on the neck portion” and “the annular skirt portion including an internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) for mating engagement with the external thread formation (Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d”) of the neck portion” and “wherein when the internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) of the first closure portion is not in mating engagement with the external thread formation (Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d”) of the container.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs to incorporate the teachings of Mavin to include the “male helical thread configuration 64” of Mavin to the inside of the “upper skirt portion 16A” of Stubbs and the “female thread configuration 34” of Mavin to the container of Stubbs to enable “preventing removal of the cap from the neck while the tamper evident means remains intact” (Mavin [0021]) and to better restrain the cap to prevent accidental opening.

Regarding Claim 16, Stubbs teaches “The package (Fig. 3 and 7) of claim 15, wherein the tethered bridge (Fig. 1 “hinge portion 36”) extends from about 5 to about 30 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of the hinge around the circumference of the closure, but it does not disclose any specific degree of the hinge around the circumference of the closure.13 It would be obvious to provide a tethered bridge of any desired length including the desired degree of 5 to about 30 degrees for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.) and wherein each of the first (Fig. 1 “line 20”) and second frangible (Fig. 1 “line 22”) connections extends from about 330 to about 355 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of frangible connection around the circumference of the closure, but it does not disclose any specific degree of the frangible connection around the circumference of the closure.14 It would be obvious for the changing of the hinge for a desired strength to achieve a thicker hinge for preventing the opening of the closure by children or thinner for aiding the elderly to open the closure to effect the distance of the frangible connection degree distance in connection around the circumference of the closure.).”

Regarding Claim 32, Stubbs teaches “The closure of claim 15 (Fig. 1 “closure 10”), wherein the tethered bridge (Fig. 1 “hinge portion 36”) extends from about 15 to about 35 degrees (Fig. 1 and 2 of Stubbs here disclose the degree of the hinge around the circumference of the closure, but it does not disclose any specific degree of the hinge around the circumference of the closure.15 It would be obvious to provide a tethered bridge of any desired length including the desired degree of 15 to about 35 degrees for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.) around the circumference of the closure and wherein each of the first (Fig. 1 “line 20”) and second frangible (Fig. 1 “line 22”) connections extends from about 325 to about 345 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of frangible connection around the circumference of the closure, but it does not disclose any specific degree of the frangible connection around the circumference of the closure.16 It would be obvious for the changing of the hinge for a desired strength to achieve a thicker hinge for preventing the opening of the closure by children or thinner for aiding the elderly to open the closure to effect the distance of the frangible connection degree distance in connection around the circumference of the closure.).”

Regarding Claim 17, Stubbs teaches “A package (Fig. 3 and 7) comprising: 4815-9733-2948 1Page 5 of 9077025-003920USPTa container (Fig. 3 and 8 “the outer profile of the container mouth and the inner profile of the cap 10 are significant in terms of the connection of the cap to the container mouth, to enable the cap to perform its functions, and referring to Figs. 3 and 8, these drawings show details of the container mouth and cap.”) having a neck portion defining an opening (Fig. 3 and 8 “the outer profile of the container mouth and the inner profile of the cap 10 are significant in terms of the connection of the cap to the container mouth, to enable the cap to perform its functions, and referring to Figs. 3 and 8, these drawings show details of the container mouth and cap.”),” and “a one-piece closure (Fig. 1 “closure 10”) being configured for fitment to the neck portion (Fig. 1 “closure 10” pg. 4 para. 4 “a container with the closure applied to the neck”) of the container for closing the opening, the one-piece closure (Fig. 1 “closure 10”) including the first closure portion (Fig. 1 annotated) and the second closure portion (Fig. 1 annotated), the first closure portion (Fig. 1 annotated) including: a polymeric top wall portion (Fig. 1 “a top 14”); and a polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) depending from the polymeric top wall portion (Fig. 1 “a top 14”),” and “the polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) including a first frangible connection (Fig. 1 “line 20”) that partially detachably connects (Fig. 1 “line 20;” pg. 4 para. 7 “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”) to a first section (Fig. 1 “upper skirt portion 16A”) and a second section (Fig. 1 “tear band 18”) of the polymeric annular skirt portion (Fig. 1 annotated  “upper skirt portion 16A”); and the second closure portion (Fig. 1 annotated) including: a polymeric tamper-evident band (Fig. 1 “lower skirt portion 16B”), the tamper-evident band (Fig. 1 “lower skirt portion 16B”) depending from and being partially detachably connected (Fig. 1 “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”) to the polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) by a second frangible connection (Fig. 1  “circumferential line 22 of weakening”), wherein when the first and second frangible connections are broken (Fig. 1 and 2; “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”), a tethered bridge is exposed (Fig. 1 “hinge portion 36” pg. 5 para. 1 “connects the upper and lower skirt portions after the tear band 18 has been removed.”), the tethered bridge (Fig. 1 “hinge portion 36”) being attached to a portion of the second closure portion and a portion of the first closure portion (Fig. 1 “hinge portion 36” pg. 5 para. 1 “connects the upper and lower skirt portions after the tear band 18 has been removed.”), the tethered bridge (Fig. 1 “hinge portion 36”) having a length greater than about 1.5 mm (Fig. 1 and 2 of Stubbs here disclose the mm of the hinge around the circumference of the closure, but it does not disclose any specific mm of the hinge around the circumference of the closure.17 It would be obvious to provide a tethered bridge of any desired length including the desired 1.5 mm for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.), the first and second frangible connections not extending in the area forming the tethered bridge(Fig. 1 and 2 pg. 5 para. 1 “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”)” and “the first closure portion (Fig. 1 annotated) being adapted to be spaced from the second closure portion (Fig. 1 annotated) via the tethered bridge (Fig. 1  “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening” “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”).”
Stubbs does not teach “the container having an external thread formation on the neck portion” and “the annular skirt portion including an internal thread formation for mating engagement with the external thread formation of the neck portion” and “wherein when the internal thread formation of the first closure portion is not in mating engagement with the external thread formation of the container.”
Mavin teaches “the container having an external thread formation (Fig. 5 [0035] “male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d” and Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d.) on the neck portion” and “the annular skirt portion including an internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) for mating engagement with the external thread formation (Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d”) of the neck portion” and “wherein when the internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) of the first closure portion is not in mating engagement with the external thread formation (Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d”) of the container.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs to incorporate the teachings of Mavin to include the “male helical thread configuration 64” of Mavin to the inside of the “upper skirt portion 16A” of Stubbs and the “female thread configuration 34” of Mavin to the container of Stubbs to enable “preventing removal of the cap from the neck while the tamper evident means remains intact” (Mavin [0021]) and to better restrain the cap to prevent accidental opening.

Regarding Claim 18, Stubbs teaches “The package (Fig. 3 and 7) of claim 17, wherein the length of the tethered bridge (Fig. 1 “hinge portion 36”) is from about 2 to about 5 mm (Fig. 1 and 2 of Stubbs here disclose the mm of the hinge around the circumference of the closure, but it does not disclose any specific mm of the hinge around the circumference of the closure.18 It would be obvious to provide a tethered bridge of any desired length including the desired 2 to about 5 mm for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.).”

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (GB 2255083) in view of Mavin et al. (US 2006124575), as applied above and in further view of Migas et al. (US 20180099796), hereinafter Migas.
Regarding Claim 5, Stubbs teaches “The closure (Fig. 1 “closure 10”) of claim 1, wherein the closure (Fig. 1 “closure 10”).”
Stubbs does not teach “further includes an oxygen- scavenger material or an oxygen-barrier material.”
Migas teaches “further includes an oxygen- scavenger material or an oxygen-barrier material (Fig. 6a [0017] “a polymeric disc and liner used in a closure that includes an encapsulated oxygen-barrier layer according” [0042] “The closure 10 may include an oxygen-barrier material. The oxygen-barrier material may be added as a separate layer or may be integrated within a material. For example, referring to FIGS. 6a and 6b, a closure 110 includes a polymeric disc 116, an oxygen-barrier layer 125 and a polymeric liner 114. The oxygen-barrier layer 125 is encapsulated within the polymeric disc 116.” And [0043] “ethylene vinyl alcohol (EVOH).”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs in view of Mavin to incorporate the teachings of Migas to include the “oxygen barrier layer 125” of Migas to the “closure 10” of Stubbs to “assist in preventing or inhibiting oxygen from entering the container through the closure” which could affect the contents of the container (Migas [0043]).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (GB 2255083) in view of Mavin et al. (US 2006124575), as applied above, and in further view of Whitley (US 20040099629).
Regarding Claim 7, Stubbs teaches “The closure (Fig. 1 “closure 10”) of claim 1, wherein the closure (Fig. 1 “closure 10”) comprises polyolefins (Fig. 1; pg. 8 para. 2 “suitable plastics or the like material”).”
Stubbs does not teach “polyolefins.”
Whitley teaches “polyolefins ([0023] “In viewing conditions for producing cap assemblies in accordance with the invention, a variety of thermoplastic materials may be utilized, including, for example, polystyrene, polyethylene terephthalate, the polyolefins and polyvinylchloride.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs in view of Mavin to incorporate the teachings of Whitley to specify the material of the “closure 10” of Stubbs to use the “polyolefins” of Whitely to provide a material that “a gas-permeable membrane to permit free passage of oxygen and carbon dioxide while preventing passage of bacteria and fungi into the roller bottle” (Migas [0022]).

Regarding Claim 13, Stubbs teaches “The closure (Fig. 1 “closure 10”) of claim 9, wherein the closure (Fig. 1 “closure 10”) comprises polyolefins (Fig. 1; pg. 8 para. 2 “suitable plastics or the like material”).”
Stubbs does not teach “polyolefins.”
Whitley teaches “polyolefins ([0023] “In viewing conditions for producing cap assemblies in accordance with the invention, a variety of thermoplastic materials may be utilized, including, for example, polystyrene, polyethylene terephthalate, the polyolefins and polyvinylchloride.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs in view of Mavin to incorporate the teachings of Whitley to specify the material of the “closure 10” of Stubbs to use the “polyolefins” of Whitely to provide a material that “a gas-permeable membrane to permit free passage of oxygen and carbon dioxide while preventing passage of bacteria and fungi into the roller bottle” (Migas [0022]).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (GB 2255083) in view of Mavin et al. (US 2006124575), as applied above, and in further view of MAGUIRE (US 20180370701).
Regarding Claim 21, Stubbs teaches “The closure (Fig. 1 “closure 10”) of claim 1, wherein the first (Fig. 1 “line 20”) and second frangible (Fig. 1 “line 22”) connections include molded-in-bridges, scoring or scored lines, notches, leaders or nicks (pg. 8 para. 2 “The plug and cap may be formed by injection moulding in any suitable plastics or the like material.”).”
Stubbs does not teach “connections include molded-in-bridges, scoring or scored lines, notches, leaders or nicks.”

    PNG
    media_image8.png
    548
    521
    media_image8.png
    Greyscale
MAGUIRE teaches “connections include molded-in-bridges, scoring or scored lines, notches, leaders or nicks ([0035] Caps 73 are mounted on spindles 71 and supported by bases 72. Caps 73 are rotated as they pass a blade support structure 75 that holds blades 76, as illustrated by FIG. 5. The rotation of caps 73 against blades 76 result in incision lines engraved within caps 73. [0036] FIG. 6 shows spindles 71 mounted on a spindle support 76. [0037] FIG. 7 shows a path 121 that caps 73 travels along blades 76 in order to produce incision lines in caps 73. [0039] “Blade 133 is located on the same plane as the first blade section of blade 131. When the cap is mounted on a container, the connection portions assure the cap, through attachment to the ring, remains attached to the container even after the cap is removed the container opening, as described above. Notches in blade 131, blade 132 and blade 133 form bridge connection portions between the cap and the ring section. The bridge connection portions are broken when the cap is mounted on a container and the container is opened by unscrewing the cap.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs in view of Mavin to incorporate the teachings of MAGUIRE to include “the bridge connections formed by notches by blades” of MAGUIRE to the formation of “lines 20 and 22” of Stubbs to create a closure formed of one piece to prevent “the discarded or misplaced/ lost separated caps are able to and will pollute the environment and cause additional environmental problems. Therefore, in order to solve these problems, the industry has developed a few caps that will remain connected to their containers while their containers are in an open state. These few caps are thereby prevented from being separated from their containers, dropped, accidentally discarded, misplaced/ lost, soiled by contact with the ground or other uncontrolled surfaces or able to pollute the environment or cause additional environmental problems.” (MAGUIRE [0002] ) and “the currently existing caps with the above-mentioned functions can use complex designs and complicated connecting structures that necessitate some difficult physical manipulation by the user to return the caps to a closed sealed state. Manufacture of caps with these structures can also be complex or expensive” (MAGUIRE [0003]).

Regarding Claim 22, Stubbs teaches “The closure (Fig. 1 “closure 10”) of claim 9, wherein the first (Fig. 1 “line 20”) and second frangible (Fig. 1 “line 22”) connections include molded-in-bridges, scoring or scored lines, notches, leaders or nicks (pg. 8 para. 2 “The plug and cap may be formed by injection moulding in any suitable plastics or the like material.”).”
Stubbs does not teach “connections include molded-in-bridges, scoring or scored lines, notches, leaders or nicks.”
MAGUIRE teaches “connections include molded-in-bridges, scoring or scored lines, notches, leaders or nicks ([0035] Caps 73 are mounted on spindles 71 and supported by bases 72. Caps 73 are rotated as they pass a blade support structure 75 that holds blades 76, as illustrated by FIG. 5. The rotation of caps 73 against blades 76 result in incision lines engraved within caps 73. [0036] FIG. 6 shows spindles 71 mounted on a spindle support 76. [0037] FIG. 7 shows a path 121 that caps 73 travels along blades 76 in order to produce incision lines in caps 73. [0039] “Blade 133 is located on the same plane as the first blade section of blade 131. When the cap is mounted on a container, the connection portions assure the cap, through attachment to the ring, remains attached to the container even after the cap is removed the container opening, as described above. Notches in blade 131, blade 132 and blade 133 form bridge connection portions between the cap and the ring section. The bridge connection portions are broken when the cap is mounted on a container and the container is opened by unscrewing the cap.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs in view of Mavin to incorporate the teachings of MAGUIRE to include “the bridge connections formed by notches by blades” of MAGUIRE to the formation of “lines 20 and 22” of Stubbs to create a closure formed of one piece to prevent “the discarded or misplaced/ lost separated caps are able to and will pollute the environment and cause additional environmental problems. Therefore, in order to solve these problems, the industry has developed a few caps that will remain connected to their containers while their containers are in an open state. These few caps are thereby prevented from being separated from their containers, dropped, accidentally discarded, misplaced/ lost, soiled by contact with the ground or other uncontrolled surfaces or able to pollute the environment or cause additional environmental problems.” (MAGUIRE [0002] ) and “the currently existing caps with the above-mentioned functions can use complex designs and complicated connecting structures that necessitate some difficult physical manipulation by the user to return the caps to a closed sealed state. Manufacture of caps with these structures can also be complex or expensive” (MAGUIRE [0003]).

Regarding Claim 23, Stubbs teaches “The package (Fig. 3 and 7) of claim 15, wherein the first (Fig. 1 “line 20”) and second frangible (Fig. 1 “line 22”) connections include molded-in-bridges, scoring or scored lines, notches, leaders or nicks (pg. 8 para. 2 “The plug and cap may be formed by injection moulding in any suitable plastics or the like material.”).”
Stubbs does not teach “connections include molded-in-bridges, scoring or scored lines, notches, leaders or nicks.”
MAGUIRE teaches “connections include molded-in-bridges, scoring or scored lines, notches, leaders or nicks ([0035] Caps 73 are mounted on spindles 71 and supported by bases 72. Caps 73 are rotated as they pass a blade support structure 75 that holds blades 76, as illustrated by FIG. 5. The rotation of caps 73 against blades 76 result in incision lines engraved within caps 73. [0036] FIG. 6 shows spindles 71 mounted on a spindle support 76. [0037] FIG. 7 shows a path 121 that caps 73 travels along blades 76 in order to produce incision lines in caps 73. [0039] “Blade 133 is located on the same plane as the first blade section of blade 131. When the cap is mounted on a container, the connection portions assure the cap, through attachment to the ring, remains attached to the container even after the cap is removed the container opening, as described above. Notches in blade 131, blade 132 and blade 133 form bridge connection portions between the cap and the ring section. The bridge connection portions are broken when the cap is mounted on a container and the container is opened by unscrewing the cap.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs in view of Mavin to incorporate the teachings of MAGUIRE to include “the bridge connections formed by notches by blades” of MAGUIRE to the formation of “lines 20 and 22” of Stubbs to create a closure formed of one piece to prevent “the discarded or misplaced/ lost separated caps are able to and will pollute the environment and cause additional environmental problems. Therefore, in order to solve these problems, the industry has developed a few caps that will remain connected to their containers while their containers are in an open state. These few caps are thereby prevented from being separated from their containers, dropped, accidentally discarded, misplaced/ lost, soiled by contact with the ground or other uncontrolled surfaces or able to pollute the environment or cause additional environmental problems.” (MAGUIRE [0002] ) and “the currently existing caps with the above-mentioned functions can use complex designs and complicated connecting structures that necessitate some difficult physical manipulation by the user to return the caps to a closed sealed state. Manufacture of caps with these structures can also be complex or expensive” (MAGUIRE [0003]).

Regarding Claim 24, Stubbs teaches “The package (Fig. 3 and 7) of claim 17, wherein the first (Fig. 1 “line 20”) and second frangible (Fig. 1 “line 22”) connections include molded-in-bridges, scoring or scored lines, notches, leaders or nicks (pg. 8 para. 2 “The plug and cap may be formed by injection moulding in any suitable plastics or the like material.”).”
Stubbs does not teach “connections include molded-in-bridges, scoring or scored lines, notches, leaders or nicks.”
MAGUIRE teaches “connections include molded-in-bridges, scoring or scored lines, notches, leaders or nicks ([0035] Caps 73 are mounted on spindles 71 and supported by bases 72. Caps 73 are rotated as they pass a blade support structure 75 that holds blades 76, as illustrated by FIG. 5. The rotation of caps 73 against blades 76 result in incision lines engraved within caps 73. [0036] FIG. 6 shows spindles 71 mounted on a spindle support 76. [0037] FIG. 7 shows a path 121 that caps 73 travels along blades 76 in order to produce incision lines in caps 73. [0039] “Blade 133 is located on the same plane as the first blade section of blade 131. When the cap is mounted on a container, the connection portions assure the cap, through attachment to the ring, remains attached to the container even after the cap is removed the container opening, as described above. Notches in blade 131, blade 132 and blade 133 form bridge connection portions between the cap and the ring section. The bridge connection portions are broken when the cap is mounted on a container and the container is opened by unscrewing the cap.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs in view of Mavin to incorporate the teachings of MAGUIRE to include “the bridge connections formed by notches by blades” of MAGUIRE to the formation of “lines 20 and 22” of Stubbs to create a closure formed of one piece to prevent “the discarded or misplaced/ lost separated caps are able to and will pollute the environment and cause additional environmental problems. Therefore, in order to solve these problems, the industry has developed a few caps that will remain connected to their containers while their containers are in an open state. These few caps are thereby prevented from being separated from their containers, dropped, accidentally discarded, misplaced/ lost, soiled by contact with the ground or other uncontrolled surfaces or able to pollute the environment or cause additional environmental problems.” (MAGUIRE [0002] ) and “the currently existing caps with the above-mentioned functions can use complex designs and complicated connecting structures that necessitate some difficult physical manipulation by the user to return the caps to a closed sealed state. Manufacture of caps with these structures can also be complex or expensive” (MAGUIRE [0003]).

Claim 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (GB '083) in view of Mavin (US '575) and Doran (WO 2015061834).
Regarding Claim 25, Lin teaches “A one-piece closure (Fig. 1 “closure 10”) comprising: a first closure portion (Fig. 1 annotated) including: a polymeric top wall portion (Fig. 1 “a top 14”); and a polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) depending from the polymeric top wall portion (Fig. 1 “a top 14”), the polymeric annular skirt portion (Fig. 1 annotated  “upper skirt portion 16A”) including a first frangible connection (Fig. 1 “line 20”) that partially detachably connects to a first section (Fig. 1 “upper skirt portion 16A”) and a second section (Fig. 1 “tear band 18”) of the polymeric annular skirt portion (Fig. 1 annotated  “upper skirt portion 16A”); and a second closure portion (Fig. 1 annotated) including: a polymeric tamper-evident band (Fig. 1 “lower skirt portion 16B”), the tamper-evident band (Fig. 1 “lower skirt portion 16B”) depending from and being partially detachably connected (Fig. 1 “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”) to the polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”)  by a second frangible connection (Fig. 1  “circumferential line 22 of weakening”), wherein when the first and second frangible connections are broken (Fig. 1 and 2; “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”), a tethered bridge is exposed (Fig. 1 “hinge portion 36” pg. 5 para. 1 “connects the upper and lower skirt portions after the tear band 18 has been removed.”), the tethered bridge (Fig. 1 “hinge portion 36”) being attached to a portion of the second closure portion and a portion of the first closure portion (Fig. 1 “hinge portion 36” pg. 5 para. 1 “connects the upper and lower skirt portions after the tear band 18 has been removed.”), the tethered bridge (Fig. 1 “hinge portion 36”) extending from about 5 to about 60 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of the hinge around the circumference of the closure, but it does not disclose any specific degree of the hinge around the circumference of the closure.19 It would be obvious to provide a tethered bridge of any desired length including the desired degree of 5 to about 60 degrees for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.), wherein each of the first  and second frangible connections (Fig. 1 “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”) extends from about 300 to about 355 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of frangible connection around the circumference of the closure, but it does not disclose any specific degree of the frangible connection around the circumference of the closure.20 It would be obvious for the changing of the hinge for a desired strength to achieve a thicker hinge for preventing the opening of the closure by children or thinner for aiding the elderly to open the closure to effect the distance of the frangible connection degree distance in connection around the circumference of the closure.), the first and second frangible connections not extending in the area forming the tethered bridge (Fig. 1 and 2 pg. 5 para. 1 “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”), the first closure portion (Fig. 1 annotated) being adapted to be spaced from the second closure portion (Fig. 1 annotated) via the tethered bridge (Fig. 1  “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening” “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”).” 
Stubbs does not teach “the annular skirt portion  including an internal thread formation for mating engagement with an external thread formation of a container,” “wherein when the internal thread formation of the first closure portion is not in mating engagement with the external thread formation of the container,” and “wherein when the first and second frangible connections are broken, the closure remains a one-piece closure without removing any portion of the closure.”
Mavin teaches “the annular skirt portion including an internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) for mating engagement with an external thread formation (Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d”) of a container,” “wherein when the internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) of the first closure portion is not in mating engagement with the external thread formation of the container (Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs to incorporate the teachings of Mavin to include the “male helical thread configuration 64” of Mavin to the inside of the “upper skirt portion 16A” of Stubbs to better restrain the cap to prevent accidental opening.
The combination does not teach “wherein when the first and second frangible connections are broken, the closure remains a one-piece closure without removing any portion of the closure.”
Doran teaches capping device for capping container with frangible connections. Doran further teaches “wherein when the first and second frangible connections are broken (Fig. 1A and 3C “lines of weakness 105” [93]), the closure remains a one-piece closure without removing any portion of the closure (Fig. 1A and 3C [93] and [96]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Doran to include constraint of the “entire capping device 100 remaining with the bottle” after “weakness lines 105” are broken (Doran) to the “Closure 10” of Stubbs to reduce the likeliness of the top from becoming lost (Doran [96]) and to reduce the waste to be ecofriendly in aiding when recycling.

Regarding Claim 26, Lin teaches “wherein the tethered bridge (Fig. 1 “hinge portion 36”) extends from about 5 to about 40 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of the hinge around the circumference of the closure, but it does not disclose any specific degree of the hinge around the circumference of the closure.21 It would be obvious to provide a tethered bridge of any desired length including the desired degree of 5 to about 40 degrees for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.) and wherein each of the first (Fig. 1 “line 20”) and second frangible (Fig. 1 “line 22”) connections extends from about 320 to about 355 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of frangible connection around the circumference of the closure, but it does not disclose any specific degree of the frangible connection around the circumference of the closure.22 It would be obvious for the changing of the hinge for a desired strength to achieve a thicker hinge for preventing the opening of the closure by children or thinner for aiding the elderly to open the closure to effect the distance of the frangible connection degree distance in connection around the circumference of the closure.).”

Regarding Claim 27, Lin teaches “wherein the tethered bridge (Fig. 1 “hinge portion 36”) extends from about 15 to about 35 degrees (Fig. 1 and 2 of Stubbs here disclose the degree of the hinge around the circumference of the closure, but it does not disclose any specific degree of the hinge around the circumference of the closure.23 It would be obvious to provide a tethered bridge of any desired length including the desired degree of 15 to about 35 degrees for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.) around the circumference of the closure and wherein each of the first (Fig. 1 “line 20”) and second frangible (Fig. 1 “line 22”) connections extends from about 325 to about 345 degrees around the circumference of the closure (Fig. 1 and 2 of Stubbs here disclose the degree of frangible connection around the circumference of the closure, but it does not disclose any specific degree of the frangible connection around the circumference of the closure.24 It would be obvious for the changing of the hinge for a desired strength to achieve a thicker hinge for preventing the opening of the closure by children or thinner for aiding the elderly to open the closure to effect the distance of the frangible connection degree distance in connection around the circumference of the closure.).”

Regarding Claim 28, Lin teaches “A one-piece closure (Fig. 1 “closure 10”) comprising: a first closure portion (Fig. 1 annotated) including: a polymeric top wall portion (Fig. 1 “a top 14”); and a polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”) depending from the polymeric top wall portion (Fig. 1 “a top 14”), the polymeric annular skirt portion (Fig. 1 annotated  “upper skirt portion 16A”) including a first frangible connection (Fig. 1 “line 20”) that partially detachably connects to a first section (Fig. 1 “upper skirt portion 16A”) and a second section (Fig. 1 “tear band 18”) of the polymeric annular skirt portion (Fig. 1 annotated  “upper skirt portion 16A”); and a second closure portion (Fig. 1 annotated) including: a polymeric tamper-evident band (Fig. 1 “lower skirt portion 16B”), the tamper-evident band (Fig. 1 “lower skirt portion 16B”) depending from and being partially detachably connected (Fig. 1 “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”) to the polymeric annular skirt portion (Fig. 1 “upper skirt portion 16A” and “tear band 18”)  by a second frangible connection (Fig. 1  “circumferential line 22 of weakening”), wherein when the first and second frangible connections are broken (Fig. 1 and 2; “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening”), a tethered bridge is exposed (Fig. 1 “hinge portion 36” pg. 5 para. 1 “connects the upper and lower skirt portions after the tear band 18 has been removed.”), the tethered bridge (Fig. 1 “hinge portion 36”) being attached to a portion of the second closure portion and a portion of the first closure portion (Fig. 1 “hinge portion 36” pg. 5 para. 1 “connects the upper and lower skirt portions after the tear band 18 has been removed.”), the tethered bridge (Fig. 1 “hinge portion 36”) having a length greater than about 1.5 mm (Fig. 1 and 2 of Stubbs here disclose the mm of the hinge around the circumference of the closure, but it does not disclose any specific mm of the hinge around the circumference of the closure.25 It would be obvious to provide a tethered bridge of any desired length including the desired 1.5 mm for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.),  first and second frangible  connections not extending in the area forming the tethered bridge (Fig. 1 and 2 pg. 5 para. 1 “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”), the first closure portion (Fig. 1 annotated) being adapted to be spaced from the second closure portion (Fig. 1 annotated) via the tethered bridge (Fig. 1  “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening” “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”).”
Stubbs does not teach “the annular skirt portion  including an internal thread formation for mating engagement with an external thread formation of a container,” “wherein when the internal thread formation of the first closure portion is not in mating engagement with the external thread formation of the container,” and “wherein when the first and second frangible connections are broken, the closure remains a one-piece closure without removing any portion of the closure.”
Mavin teaches “the annular skirt portion including an internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) for mating engagement with an external thread formation (Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d”) of a container,” “wherein when the internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) of the first closure portion is not in mating engagement with the external thread formation of the container (Fig. 5 and 1 [0031]“the engagement means provided on the neck stretch portion 34 takes the form of an equi-spaced, multi-lead female helical thread configuration 36 which includes four threads or leads 36a, 36b, 36c and 36d”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stubbs to incorporate the teachings of Mavin to include the “male helical thread configuration 64” of Mavin to the inside of the “upper skirt portion 16A” of Stubbs to better restrain the cap to prevent accidental opening.
The combination does not teach “wherein when the first and second frangible connections are broken, the closure remains a one-piece closure without removing any portion of the closure.”
Doran teaches capping device for capping container with frangible connections. Doran further teaches “wherein when the first and second frangible connections are broken (Fig. 1A and 3C “lines of weakness 105” [93]), the closure remains a one-piece closure without removing any portion of the closure (Fig. 1A and 3C [93] and [96]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Doran to include constraint of the “entire capping device 100 remaining with the bottle” after “weakness lines 105” are broken (Doran) to the “Closure 10” of Stubbs to reduce the likeliness of the top from becoming lost (Doran [96]) and to reduce the waste to be ecofriendly in aiding when recycling.

Regarding Claim 29, Lin teaches “wherein the length of the tethered bridge (Fig. 1 “hinge portion 36”) is greater than 3 mm (Fig. 1 and 2 of Stubbs here disclose the mm of the hinge around the circumference of the closure, but it does not disclose any specific mm of the hinge around the circumference of the closure.26 It would be obvious to provide a tethered bridge of any desired length including the desired 3 mm for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.).”

Regarding Claim 30, Lin teaches “wherein the length of the tethered bridge (Fig. 1 “hinge portion 36”) is greater than 6mm (Fig. 1 and 2 of Stubbs here disclose the mm of the hinge around the circumference of the closure, but it does not disclose any specific mm of the hinge around the circumference of the closure.27 It would be obvious to provide a tethered bridge of any desired length including the desired 6 mm for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.).”

Regarding Claim 31, Lin teaches “wherein the length of the tethered bridge (Fig. 1 “hinge portion 36”) is from about 2 to about 5 mm (Fig. 1 and 2 of Stubbs here disclose the mm of the hinge around the circumference of the closure, but it does not disclose any specific mm of the hinge around the circumference of the closure.28 It would be obvious to provide a tethered bridge of any desired length including the desired 2 to about 5 mm for the reason of being its effect on the clearance of the upper cap portion to the lower cap portion/tamper band.).”
Response to Amendment
The declaration under 37 CFR 1.132 filed 03 August 2022 is insufficient to overcome the rejection of claim 1, based upon Stubbs (GB 2255083) in view of Mavin et al. (US 2006124575) as set forth in the last Office action because:
The Examiner acknowledges the declarant Jeremy Morin (Closure Systems employee) as an expert in the field of flexible packaging.
The declarant provides opinion evidence that there would be no motivation to modify the flip-top closure of Stubbs with the male helical thread configuration as the closure of Stubbs cannot be removed from its container as done in Mavin using its thread configuration because of the tamper prevention bead 48 which will not allow the closure to be removed from the container after being placed thereon, rather the closure of Stubbs is only opened by grasping a lifting tab 32 and flipping back via the hinged portion.  The declarant offers no factual evidence that Stubbs cannot be removed from its container using a thread configuration due to tamper prevention bead 48.  In the rejection at hand the male helical thread configuration 64 are being located on the upper skirt portion 16A of Stubbs. While the entire closure of Stubbs cannot be removed from the container as in Mavin, once the tear band 18 is removed the remaining structure is fully capable of being rotated with the lower skirt portion 16B restrained under the tamper prevention bead 48 and the upper skirt portion 16A able to be unthreaded and flipped back via the hinged portion by grasping lifting tab 32.
The declarant provides opinion evidence that there would be no motivation to modify the flip-top closure of Stubbs with the male helical thread configuration as the closure of Stubbs cannot be removed from its container as done in Mavin using its thread configuration because it is not clear what functionality the male helical thread configuration of Mavin would provide in Stubbs as the application proves of placing the closure or cap onto the bottle by pushing is easier than a process that threads the closure onto a cap, the process of threading a cap onto a closure is more complicated from a process standpoint as opposing to pushing the cap onto a bottle, and thus there would not be an incentive to add the threading of Mavin to the closure of Stubbs for the application process.  The declarant provides no factual evidence that threading a cap onto a container is more complicated than pushing a cap onto a bottle.  Our reviewing court has recognized that a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate any or all reasons to combine teachings. See Winner Int’l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000) (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”).  Further, Mavin teaches that it would be advantageous to have the pair of threads to aid in application of the cap and retention of the cap in [0017], thus the combination would benefit from the addition of the threads 64 of Mavin to the upper part of closure 10 and container of Stubbs. Examiner notes the US 4055266 and US 4782969 teach crimped metal tops that can be twisted off or popped off with a bottle opener and both contain threads in the upper region of the cap.
The declarant provides opinion evidence that there would be no motivation it is not clear what functionality the male helical thread configuration of Mavin would provide in Stubbs. The application process of placing the closure/cap onto the bottle by pushing is fundamentally easier than a process that threads the closure/cap onto the bottle or container. Also, the process of threading a closure/cap is more complicated from a process standpoint as opposing to pushing the closure/cap onto the bottle. The declarant provides no factual evidence that additional steps for forming the threading would be required to make the closure.  The declarant provides no factual evidence that the closure of Stubbs would not function with the threading of Marvin. Mavin teaches that it would be advantageous to have the pair of threads to aid in application of the cap and retention of the cap in [0017], thus the combination would benefit from the addition of the threads 64 of Mavin to the upper part of closure 10 and container of Stubbs. Examiner notes the US 4055266 and US 4782969 teach crimped metal tops that can be twisted off or popped off with a bottle opener and both contain threads in the upper region of the cap.
The declarant provides opinion evidence it is not clear where in paragraph [0017] of Mavin that a "retention of the cap" is being taught. The declarant provides no factual evidence to support this opinion.  Examiner notes that the Advantageously the pair of thread configurations are adapted so as to permit the application of the cap to the neck by means of an axially applied force whereupon the threads on the cap slide over those provided on the neck and then interengage. Preferably the treads on the cap are orientated with respect to those on the neck in such a way that upon axial application of the cap to the neck the respective thread configurations are placed in optimal thread engagement.
The declarant provides opinion evidence there would be no motivation by one skilled in the art to add the threading of Mavin into Stubbs to "prevent accidentally opening."  The declarant provides no factual evidence to support this opinion.  The combination above is adding additional structure for prevention of accidental opening and nothing in Stubbs prevents this addition.
The declarant provides opinion evidence that there would be no motivation to modify the flip-top closure of Stubbs with the male helical thread configuration as the closure of Stubbs cannot be removed from its container as done in Mavin using its thread configuration because there would be no incentive of adding the threading of Mavin to Stubbs from a process of making the closure and a financial standpoint as the process of making a closure would need additional steps for forming the threading, there would be an increase in costs because of the additional material needed to form the threading, the closure of Stubbs would need to also be larger in height to accommodate the threading, so the cost of the closure would also be increased because of the larger height, and these closure with larger heights would also need additional cooling time because of the additional material involved, such that there would be many disincentives for one skilled in the art to add threading from Mavin into Stubbs.  The declarant provides no factual evidence that additional steps for forming the threading would be required to make the closure.  The declarant provides no factual evidence that the closure of Stubbs would need to be larger in height to accommodate the threading resulting in an increased cost and additional cooling time.  Our reviewing court has recognized that a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate any or all reasons to combine teachings. See Winner Int’l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000) (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”).  In this case incentive is found as the addition of threading to the upper part of the closure and container provides enhanced retention of the top of the cap which prevents accidental opening.
The declarant provides opinion evidence that Stubbs does not disclose, teach or suggest “that the spacing between either (a) the area between the lifting tab 32 and the top of the cap 16; or (b) the area between the lifting tab 32 and the tamper prevention bead 48 is not sufficient to allow for threading. The Office Action believes that the threading of Marin could be added to the "upper skirt portion 16A of the [Stubbs's] closure," which is (a) the area between the lifting tab 32 and the top of the cap 16. See page 38 of the Office Action. The relative amount of needed space for helical threading is shown in FIG. 2 of Mavin. Specifically, as shown best in FIG. 3 of Stubbs, there is little space in these areas that would allow for helical threading of Mavin. This, of course, makes sense since the design in Stubbs optimizes space so as to save costs on the raw materials for forming its cap absent other specific reasons or functionality associated in its design.  The declarant provides no factual evidence to support this opinion.  Stubbs discloses the first closure portion (Fig. 1 annotated) being adapted to be spaced from the second closure portion (Fig. 1 annotated) via the tethered bridge (Fig. 1  “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening” “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”).  With male helical thread configuration 64 located on the upper skirt portion 16A of Stubbs the upper skirt portion 16A is capable of being unthreaded and flipped back via the hinged portion by grasping lifting tab 32.  In this position, when the internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) of the first closure portion is not in mating engagement with the external thread formation of the container, the first closure portion is spaced from the second closure portion via the tethered bridge (Fig. 1  “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening” “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”).  The Examiner notes that Lin is not applied in the rejection of claim 1.  
The declarant provides opinion evidence the closures of Stubbs and Doran are much different."  The declarant provides no factual evidence to support this opinion.  Both closures use a means of connection to retain their lid and both are lids for containers.
The declarant provides opinion evidence there is no incentive at all to use the single line of weakness 105 of Doran that forms a tether 110. Stubbs does not disclose, teach or suggest a tether and there is certainly no reason for one skilled in the art to use a tether because Stubbs is a flip-top closure. The hinged-top lid of Stubbs can only function and be formed by removing the tear away band 18 via the finger grip 24. If the tear away band 18 of Stubbs is not removed, then the flip-top will not be formed but will remain integral with the tear away band 18. If the flip-top is not formed, then the contents of the container cannot be accessed. Thus, not only would there be no incentive, there would be a clear disincentive to one skilled in the art to make the proposed modification of Stubbs (with the threading of Mavin) using Doran."  The declarant provides no factual evidence to support this opinion.  Both closures of Stubbs and Doran use a means of connection to retain their lid and both are lids for containers. Both Doran and Mavin use threads to retain their cap on their container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Doran to include constraint of the “entire capping device 100 remaining with the bottle” after “weakness lines 105” are broken (Doran) to the “Closure 10” of Stubbs to reduce the likeliness of the top from becoming lost (Doran [96]) and to reduce the waste to be ecofriendly in aiding when recycling.
In evaluating the declaration the Examiner used a preponderance of the evidence standard.  The opinion of the expert was weighed against the facts of the case.  The vested interest of the declarant and facts and opinions were taken into account, with facts holding more weight than opinion.  In view of the claims at hand and the disclosure of Stubbs (GB 2255083) and Mavin et al. (US 2006124575) and Doran (WO 2015061834), the opinion evidence provided by the declaration by Closure Systems employee Jeremy Morin is insufficient to overcome the rejection based upon Stubbs (GB 2255083) further in view of Mavin et al. (US 2006124575) and Doran (WO 2015061834) applied under 35 U.S.C. 103.


Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
Applicant argues on drawings pg. 13, and examiner replies that the new drawings contain new matter, see objection above.
Applicant argues on pg. 14, and examiner replies The combination above is adding additional structure for prevention of accidental opening and nothing in Stubbs prevents this addition.
Applicant argues on pg. 15-17, and examiner replies Mavin teaches that it would be advantageous to have the pair of threads to aid in application of the cap and retention of the cap in [0017], thus the combination would benefit from the addition of the threads 64 of Mavin to the upper part of closure 10 and container of Stubbs. Examiner notes the US 4055266 and US 4782969 teach crimped metal tops that can be twisted off or popped off with a bottle opener and both contain threads in the upper region of the cap.
Applicant argues on pg. 17-18, and examiner replies to .  The declarant provides no factual evidence that the closure of Stubbs would need to be larger in height to accommodate the threading resulting in an increased cost and additional cooling time.  Our reviewing court has recognized that a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate any or all reasons to combine teachings. See Winner Int’l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000) (“The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”).  In this case incentive is found as the addition of threading to the upper part of the closure and container provides enhanced retention of the top of the cap which prevents accidental opening.
Applicant argues on pg. 21, and examiner replies Stubbs discloses the first closure portion (Fig. 1 annotated) being adapted to be spaced from the second closure portion (Fig. 1 annotated) via the tethered bridge (Fig. 1  “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening” “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”).  With male helical thread configuration 64 located on the upper skirt portion 16A of Stubbs the upper skirt portion 16A is capable of being unthreaded and flipped back via the hinged portion by grasping lifting tab 32.  In this position, when the internal thread formation (Fig. 5 [0035]“male helical thread configuration 64 having four threads or leads 64a, 64b, 64c and 64d”) of the first closure portion is not in mating engagement with the external thread formation of the container, the first closure portion is spaced from the second closure portion via the tethered bridge (Fig. 1  “a tear band 18 defined by a pair of parallel circumferential lines 20, 22 of weakening” “The band 18 does not extend entirely around the closure cap, but stops at location 36A so that in fact a hinge portion 36 connects the upper and lower skirt portions after the tear band 18 has been removed.”).  
Applicant argues on pg. 24, and examiner replies both closures of Stubbs and Doran use a means of connection to retain their lid and both are lids for containers. Both Doran and Mavin use threads to retain their cap on their container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Doran to include constraint of the “entire capping device 100 remaining with the bottle” after “weakness lines 105” are broken (Doran) to the “Closure 10” of Stubbs to reduce the likeliness of the top from becoming lost (Doran [96]) and to reduce the waste to be ecofriendly in aiding when recycling.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures." And MPEP 2125 II.   PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.)
        2 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        3 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        4 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        5 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        6 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        7 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        8 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        9 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        10 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        11 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        12 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        13 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        14 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        15 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        16 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        17 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        18 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        19 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART And MPEP 2125 II.   PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE. See Footnote 1.
        20 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        21 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        22 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        23 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        24 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        25 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        26 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        27 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.
        28 MPEP 2125 I: DRAWINGS CAN BE USED AS PRIOR ART and MPEP 2125 II PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE; See footnote 1 for details.